DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 23 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easton, US (2798652).
In regards to claim 17 Easton discloses:
An access deck assembly (71; figs. 1, 4) for a mobile platform on an aerial lift vehicle (intended use), the assembly comprising: a base member (see annotated drawings) extending from a first end to a second opposite end from a first end (right hand side of 71) to a second opposite end (left hand side of 71), the base member defining an upper surface (see annotated drawings) sized to support an operator thereon (intended use); and at least one guide member (67) connected to the base member (fig. 1), the at least one guide member configured to connect the base member to the mobile platform and configured to support (intended use) the base member directly above a floor surface (56; where 71 is directly above the floor surface at least in 

    PNG
    media_image1.png
    466
    604
    media_image1.png
    Greyscale

In regards to claim 18 Easton discloses the at least one guide member (67) is configured to connect to a mid-perimeter rail of the mobile platform, an upper rail of the mobile platform, or a lower toe guard of the mobile platform (in the manner it connects to rail 70; fig. 1). 
	In regards to claim 23 Easton discloses a toe guard (see annotated drawings) extending along at least a portion of a perimeter of the base member (71; fig. 1 as pointed to in annotated drawings below).

    PNG
    media_image2.png
    303
    493
    media_image2.png
    Greyscale

	In regards to claim 31 Easton discloses the base member is positioned substantially within a perimeter frame of the mobile platform (at least when 66 is retracted along 63 and in the folded configuration shown in fig. 5).

Claim Rejections - 35 USC § 102/103
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Easton, US (2798652) or, in the alternative, under 35 U.S.C. 103 as obvious over Easton, US (2798652) in view of Anderson, US (3476256). 
In regards to claim 1 Easton discloses:
An access deck assembly (71; figs. 1, 4) for a mobile platform on an aerial lift vehicle (intended use), the assembly comprising: a base member (see annotated drawings) extending from a first end (right hand side of 71) to a second opposite end (left hand side of 71), the base member defining an upper surface (see annotated drawings) sized to support an operator (intended use) thereon; a first guide (right hand side 67) supported by the base member, the first guide sized to cooperate with a first portion (right hand side 63) of the mobile platform (56); a second guide (left hand side 67) supported by the base member, the second guide sized to cooperate with a second portion (left hand side 63) of the mobile platform; and a locking mechanism (66A) supported by the base member, the locking mechanism having a latch member (66A) supported for sliding translation (examiner provides that as the set screw 66A is twisted to and from the locking position is simultaneously exhibits a sliding motion with respect to member 67 and the base member) relative to the base member, the latch member movable from a disengaged position (when 66A is turned away from member 63) to an 

    PNG
    media_image1.png
    466
    604
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    328
    394
    media_image3.png
    Greyscale

	If it was found that Easton does not disclose the second portion of the mobile platform between the locking mechanism and the second guide, examiner provides the rejection above in further view of Anderson where Anderson teaches the locking mechanism (84; highlighted in red in annotated drawings below) having a latch member (84) supported for sliding translation relative to the base member (examiner provides that while the latch member 84 of Anderson rotates at the middle pin the upper portion of it slides with respect to 84, to further clarify the sliding motion experiences a rotational motion as well), the latch member movable from a disengaged position (when rotated counter clockwise) to an engaged position (shown in fig. 9) to retain the second portion (60 equivalent to 63 of Easton) of the mobile platform between the latch member (at least the bottom portion of 84) and the second guide (see annotated drawings).


    PNG
    media_image4.png
    575
    762
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the locking mechanism taught by Anderson to affix the base member of Easton to the second portion 63 in the same manner the locking member 84 latches onto the portion 60 of Anderson; for its predictable result of providing for a positive interference fastening between the deck assembly and the mobile platform. 
In regards to claim 12 Easton discloses the first portion and second portion of the mobile platform are provided by a mid-perimeter rail (70); and wherein the first guide forms a channel (through which 63 passes) sized to receive (intended use) the first portion of the mid-perimeter rail of the mobile platform (fig. 1).

In regards to claim 14 Easton discloses the second guide defines a locating feature (end point of 67) configured to cooperate with the second portion (left hand side 63) of the mobile platform to locate the access deck assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Easton in view of Anderson as applied to claim 1 above.
	In regards to claim 4 Anderson teaches the latch member defines an inclined face (highlighted in red in annotated drawings below) shaped to cooperate (intended use) with the mobile platform (portion 60) to move the latch member to the disengagement position in response to the inclined face contacting the mobile platform (at least the left hand side edge of the inclined face contacting 60) wherein the inclined face faces away from the base member (see annotated drawings below). The modification of Easton as detailed above would consequently teach the features of the locking mechanism 84.

    PNG
    media_image5.png
    574
    580
    media_image5.png
    Greyscale

Claims 5 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Easton or, in the alternative, under 35 U.S.C. 103 as obvious over Easton in view of Anderson as applied to claim 1 above in further view of Haney, US (10718120).
In regards to claims 5 and 32 Easton and Anderson do not teach a step rotatably connected to the base member.
However, Haney teaches a step (134, 142; fig. 7) rotatably connected to the base member (142 rotatable with respect to 130 via 134s) (Claim 5).
the step has a pair of arms (134), and a tread member (142) extending between the arms, and wherein the step has a flange (136) extending outwardly from one of the arms (see drawings below), the flange positioned to cooperate with the upper surface (via the lower surface 130) of the base member when the step is in an unfolded, use position (position shown in annotated drawings below) (claim 32).

    PNG
    media_image6.png
    814
    689
    media_image6.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the step taught by Haney onto the deck assembly of Easton for its predictable result of providing the user assistance for an added height to safely reach higher elevation where work would be needed. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Easton or, in the alternative, under 35 U.S.C. 103 as obvious over Easton in view of Anderson as applied to claim 1 above in further view of Rosario, US (5547205).

However, Rosario teaches a handle assembly (15/17; fig. 1) connected to the base member (12) (Claim 7).
	the handle assembly has first and second legs (right and left hand side 15), a cross-member (see annotated drawings) extending between and connected to the first and second legs (fig. 1), a hanging bracket (11) extending outwardly from the cross-member (fig. 1), and an upper handle (17) rotatably connected to the first and second legs (as shown in fig. 1), wherein the hanging bracket is sized to cooperate (intended use) with an upper perimeter rail of the mobile platform (claim 8).

    PNG
    media_image7.png
    611
    689
    media_image7.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize handle assembly taught by Rosario onto the deck assembly of Easton for its predictable result of providing the worker a hand grip while standing at an elevated height in addition to providing support for storage space as shown in fig. 1 of Rosario.
Allowable Subject Matter
Claims 9, 15 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments regarding claim 15 have been found persuasive; claim 15 has been indicated allowable.
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues “Independent claim 17 requires "at least one guide member connected to the base member, the at least one guide member configured to connect the base member to the mobile platform and configured to support the base member directly above a floor surface of the mobile platform and spaced apart therefrom... ." (Emphasis added). As shown in Figure 2 of Easton, the work tray 71 is offset from the platform 56 such that it is not both directly above and spaced apart from the platform 56 as is required by claim 17. Furthermore, the extension bars 67 (interpreted as guides by the Office Action) of Easton receive the ends of the rails 63, and could not be used with the rails 63 to position the work tray 71 "directly above" and "spaced apart" from the platform 56 as is required by claim 17”; examiner respectfully disagrees and provides that Easton indeed discloses: at least one guide member (67) connected to the base member (fig. 1), the at least one guide member configured to connect the base member to the mobile platform and configured to support (intended use) the base member directly above a (56; where 71 is directly above the floor surface at least in the folded configuration shown in fig. 5 and at least partially as shown in fig. 6) of the mobile platform and spaced apart therefrom (space between 56 and 71 occupied by 65 as shown in fig. 5).
Applicant argues “Claim 1 now requires "a locking mechanism supported by the base member, the locking mechanism having a latch member supported for sliding translation relative to the base member, the latch member movable from a disengaged position to an engaged position to retain the second portion of the mobile platform between the latch member and the second guide." As shown in Figure 4 of Easton, the set screws 66a (interpreted as the locking mechanism) rotate relative to the base member, e.g. within a threaded aperture, and thus are not supported for sliding translation relative to the base member. Likewise, Anderson teaches that the clips 84 rotate relative to the base structure as shown by the pivot point in Figure 9, and are not supported for sliding translation relative to the base member”; examiner respectfully disagrees and provides that Easton discloses: the locking mechanism having a latch member (66A) supported for sliding translation (examiner provides that as the set screw 66A is twisted to and from the locking position is simultaneously exhibits a sliding motion with respect to member 67 and the base member) relative to the base member, the latch member movable from a disengaged position (when 66A is turned away from member 63) to an engaged position (shown in fig. 4) to retain the second portion (left hand side 63) of the mobile platform between the latch member and the second guide (left hand side 67) (see annotated drawings above; 63 portion in yellow between the locking mechanism in red while the latch member 84 of Anderson rotates at the middle pin the upper portion of it slides with respect to 84, to further clarify the sliding motion experiences a rotational motion as well), the latch member movable from a disengaged position (when rotated counter clockwise) to an engaged position (shown in fig. 9) to retain the second portion (60 equivalent to 63 of Easton) of the mobile platform between the latch member (at least the bottom portion of 84) and the second guide (see annotated drawings).
Applicant argues “claim 4 requires that "the latch member defines an inclined face shaped to cooperate with the mobile platform to move the latch member to the disengagement position in response to the inclined face contacting the mobile platform, wherein the inclined face faces away from the base member." The Office Action relies on Anderson to teach this limitation, and points to the lower section of the inner concave edge of the clip 84 that generally faces the tray 82. As such Anderson does not teach an inclined face on a latch member that faces away from a base member and that moves the latch member in response to contacting a mobile platform as is required by claim 4”; examiner respectfully disagrees and provides that as currently presented the modified rejection Anderson teaches the latch member defines an inclined face (highlighted in red in annotated drawings below) shaped to cooperate (intended use) with the mobile platform (portion 60) to move the latch member to the disengagement position in response to 

    PNG
    media_image5.png
    574
    580
    media_image5.png
    Greyscale

Applicant argues that claims 5, 7 and 8 are allowable since they depends from allowable claim 1; examiner refers to the response to arguments and rejection of claim 1. 
Applicant’s arguments regarding claims 12-14 have been found persuasive; claims have been rejoined and examined on the merits as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.M.M/Examiner, Art Unit 3634    

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634